DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 29, 2020 has been entered.

Status of Claims
Claims 39-53 and 59-60 are currently pending and under examination on the merits in the instant case.

Response to Arguments
Applicant's arguments filed on September 8, 2020 have been fully considered but they are moot as they do not pertain to the new ground of rejection set forth herein necessitated by claim amendments. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 39-50 and 59-60 are rejected under 35 U.S.C. 103 as being unpatentable over Arif et al. (Molecular Therapy – Nucleic Acids, 2014, 3, e159, applicant’s citation) in view of Andey et al. (Journal of Controlled Release, 2014, 184:67-78), Low et al. (Journal of Biomolecular Screening, 2012, 17:152-162), Martuza et al. (US 2011/0177032 A1), and Vlashi et al. (PNAS, 2011, 108:16062-16067).
Arif demonstrates a method of reducing tumor volume/size/weight in A549 lung cancer xenograft mice administered with an anti-VDAC1 siRNA molecule whose sense strand sequence is 5’-ACACUAGGCACCGAGAUUA, which is 100% identical to SEQ ID NO:3 claimed in the instant case. See Figures 8a-8d. Arif also demonstrates that the same siRNA molecule decreases cell growth of glioma cells U87. See Figures 3d and 3g. 
decrease cellular ATP levels, and to inhibit cell growth and migration, and when injected into established tumors in a xenograft lung cancer mouse model, it not only inhibited tumor growth but also led to tumor regression.” (emphasis added). See page 2.
Arif reports that “previous in vivo studies from our laboratory using HeLa cancer cells expressing VDAC1-shRNA from an inducible promoter and injected into nude mice showed inhibition of solid tumor development.” (emphasis added). See page 8.
Arif reports that “VDAC1 silencing resulted not only in inhibition of cell growth but also in cell eradication…The dramatic inhibition of cell growth by VDAC1-siRNA, particularly in high energy- and metabolite-requiring cancer cells, can be explained by the important function of VDAC1 in energy production through its control of trafficking of ATP/ADP, NADH/NAD, and many other metabolites into and out of the intermitochondrial membrane space…Indeed, cell treatment with VDAC1-siRNA resulted in a decrease in cell energy production” (emphasis added). See pages 8-10.
Arif teaches that “one of the hallmarks of cancer is the reprogramming of energy metabolism, a process essential for tumor progression. VDAC1 is an important element of the cellular metabolic and energy homeostatsis systems, such that its depletion by specific siRNA alters the normal functioning of cancer cells, leading to growth arrest, as demonstrated in this study…hVDAC1-siRNA not only inhibited tumor growth but also resulted in regression of an existing tumor. Depletion of VDAC1 also resulted in inhibition of cancer cell migration and thus could prevent metastasis formation.” (emphasis added). See pages 10-11.
Arif does not expressly teach that growth/number of CSCs of cancer cells is inhibited by the anti-VDAC1 siRNA molecule. Arif also does not expressly teach that CSCs are differentiated by the anti-VDAC1 siRNA molecule. 
failure of conventional cancer therapies resulting in an initial response, with a high rate of relapse at later time points, due to resistance of cancer stem cells. Thus, there is a growing consensus that this intratumoral heterogeneity of cancer cells presents a major challenge to the development of effective cancer therapies. These niches of transformed stem-like side population cells (SP) have the ability to undergo both self-renewal and differentiation into the diverse cancer cell population that constitutes the bulk of the tumor and are believed to drive the chemo-resistance machinery in many tumors.” (emphasis added). See page 77.
Andey teaches that RNAi technology can be used to target specific genes and test whether the gene is involved in promoting the chemotherapy resistance phenotype in CSCs, wherein “the use of RNAi as molecular therapies to specifically target genes and oncogenes involved in tumorigenesis is a vibrant enterprise in oncology. Advancement in RNAi is evident from the successful human trials with RNAi” (emphasis added). See page 68. 
Andey demonstrates that a target-specific shRNA inhibits tumor growth and tumor burden in mice bearing NSCLC CSCs by inhibiting the expression of the stemness transcription factors such as SOX2 and -catenin thus the target-specific shRNA “could open up a window for altering tumor heterogeneity and eradicating drug resistant side populations, in order to improve the outcomes of chemotherapy treatment.” (emphasis added). See Figures 9A-9C and page 77.
Low teaches that cancer stem cells (CSCs) “play a crucial role in tumor recurrence” of glioblastoma multiforme (GBM) and that “CSCs isolated from patients with glioblastoma multiforme are frequently highly resistant to the majority of common therapeutic agents.” (emphasis added). See pages 153 and 156.
Low teaches that target-specific shRNA molecules can be tested in glioblastoma-derived CSCs and one can identify shRNA molecules that reduce neural stem cell transcription factors such as Sox2, wherein such shRNA molecules can be used to inhibit “tumorigenic potential of CSCs, rendering them susceptible to treatment.” (emphasis added). See pages 156-161; Figure 3.
Martuza teaches, consistent with Low, that “Glioblastoma (GBM), one of the most malignant types of primary brain cancers, has been reported to contain CSCs. Since CSC are reportedly more resistant to conventional therapeutics such as chemotherapy and radiation therapy than the tumor bulk, they represent the source of recurrence of GBM after apparent successful initial therapy, thus it is crucial to develop therapeutic strategies against them.” (emphasis added). See paragraph 0041.
Vlashi reports that glioma stem cells (GSCs) “from GBM-146, U87MG, and from two additional GBM lines, GBM-176 and GBM-189, had significantly higher ATP content than their corresponding progenitor cells” and that “the metabolic state of GSCs seems to differ substantially from the metabolic state of differentiated glioma cells, and it correlates with resistance to ionizing radiation.” (emphasis added). See pages 16063 and 16066.
Valshi teaches that “gliomas contain a small number of cancer stem cells (CSCs), which are defined by their ability to self-renew and to give rise to all lineages of progeny found in glioma.” (emphasis added). See page 16062.
It would have been obvious to one of ordinary skill in the art before the effective filing date to administer Arif’s anti-VDAC1 siRNA in an amount sufficient to reduce the number of cancer stem cells (CSCs) to a subject having a treatment-resistant tumor comprising CSCs, thereby inhibiting tumorigenicity, metastasis, and recurrence of the tumor in a subject who has 
In view of the foregoing, claims 39-50 and 59-60 taken as a whole would have been prima facie obvious before the effective filing date. 

Conclusion
Claims 39-50 and 59-60 are rejected.
Claims 51-53 are in condition for allowance. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANA H SHIN whose telephone number is (571)272-8008.  The examiner can normally be reached on Monday-Thursday: 8am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RAM SHUKLA can be reached on 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/DANA H SHIN/Primary Examiner, Art Unit 1635